Citation Nr: 1634183	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-48 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to October 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran withdrew his Board hearing request in a June 2012 statement. 38 C.F.R. § 20.704(d)(2015).

This issue was previously before the Board in June 2015, at which time it was remanded for further development of the record. 


FINDING OF FACT

Although the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, competent, probative evidence indicates that such disability, which was first shown many years after the Veteran's discharge from service, is not medically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in November 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the claim for service connection for bilateral hearing loss.  The Veteran was afforded VA examinations in 2009 and 2015, both of which will be discussed below. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 2015 VA examination report, in particular, is thorough and supported by a rationale; the examiner discussed the clinical findings and the Veteran's reported history.  The Board thus concludes the examinations in this case are adequate upon which to base a decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Given the provision of post-remand VCAA notice letters to the Veteran, the acquisition of a VA addendum opinion, and the subsequent re-adjudication of the claim, the Board also finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). 

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to hearing loss. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as high frequency sensorineural hearing loss (i.e., an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma sustained during active duty service.  Specifically, in numerous statements of record, the Veteran has asserted that he was exposed to excessive noise while working in the boiler room of ships without hearing protection ("I was exposed to extreme noise....while working in the boiler room it was very loud to the point that anytime the turbine air compressor kicked in it would literally hurt my ears it was so loud"). See, e.g., October 2009 Statement from Veteran. 

Service treatment records (STRs) reflect normal hearing upon entry to service. see September 21, 1961 enlistment examination.  An audiogram conducted four days after enlistment examination (i.e., on September 25, 1961) revealed a slight shift in the Veteran's puretone thresholds from the September 21, 1961, examination report.  Audiometric testing was not done on separation examination; however, whisper voice testing was 15/15, bilaterally. 

Following service, VA treatment records document complaints of hearing problems beginning in 2000.  An August 2009 VA treatment reported noted a new onset of decreased hearing in the left ear and reports of tinnitus and balance problems since the mid-1980's.  In October 2009, the Veteran was fitted for hearing aids for the first time. 

The Veteran underwent a VA audiological examination in November 2009.  At that time, he reported that he was a boiler tender and air conditioning tech in service.  Post-service occupational noise exposure included being a painter (no hearing protection) and maintenance work (hearing protection).  He also reported a positive post-service noise exposure from power tools, and riding a motorcycle.  The examination report noted that the Veteran stated that he did not begin to notice hearing loss until 1985, which was over 20 years after discharge.  Based on the results provided, and the Veteran's account of onset of hearing loss, the examiner opined that his current hearing loss was less likely than not a result of military noise exposure.  

As the November 2009 VA examiner did not address the in-service threshold shifts (from enlistment examination on September 21, 1961, to the audiogram conducted on September 25, 1961), the Board remanded the claim for an addendum opinion.  

The addendum opinion was obtained in December 2015.  It was noted that the Veteran had reported working in a boiler room in-service, that his enlistment hearing test showed normal hearing, and that a follow-up test four days later showed normal hearing.  The VA examiner noted that the threshold changes were noted at 500 hertz and 2000 hertz, but were more likely due to head phone placement or testing environment as "threshold shifts in these frequencies are not typically associated with acoustic trauma."  It was noted that no reliable testing was conducted at separation.  The December 2015 VA examiner further noted the Veteran's prior reports of hearing loss onset as being in 1985.  The examiner cited to a recent study conducted by the Institute of Medicine, which found that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  Therefore, as the Veteran did not notice his hearing loss during service, and only began to notice the changes 20 years after service, it was less likely than not that his current hearing loss was due to hazardous military noise exposure.  The examiner stated that the hearing loss was more likely progressive due to further occupational noise exposure, recreational noise exposure, and age.  The examiner also stated that it was important to note that the chances of the Veteran exiting military service with significant hearing loss due to military noise exposure were less than a 50/50 possibility - 11.5% according to a cited study. 

Analysis

In its analysis, the Board has considered the totality of the evidence of record and finds that competent, probative evidence weighs against a grant for the claim of service connection for bilateral hearing loss.

The first element of service connection is established as the November 2009 VA examination report reflects that the Veteran has bilateral hearing loss to an extent recognized as a disability, as defined under 38 C.F.R. § 3.385. 

The second element of service connection can be conceded here as the Veteran is competent to report that he was exposed to excessive noise in-service while working in the boiler room of ships.  The Board has no reason to doubt the credibility of his statements in this regard as they have been consistently reported throughout the record.  Further, his DD Form 214 reflects that his military occupational specialty (MOS) was that of an "oiler."  Exposure to boiler/turbine noise is thus consistent with the facts and circumstances of his service.   

However, the record simply does not persuasively establish that there exists a medical nexus between any such current disability and service.  The third element of service connection is not established here. 

In this regard, the only competent and probative medical opinion of record is against the Veteran's claim for service connection.  Again, the December 2015 VA examiner opined that the Veteran's hearing loss was not related to his military noise exposure.  The Board finds the VA examiner's opinion to be highly probative as to the issue of nexus since the examiner reviewed the claims file and service treatment records, considered the Veteran's statements as to etiology/onset, and cited to relevant medical findings and medical studies in his opinion.  He additionally provided a rationale for his opinion that the Veteran's hearing loss was not due to service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295-304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, there are no contrary medical opinions of record. 

With respect to continuity of hearing loss symptomatology, the evidence of record simply does not persuasively demonstrate that the Veteran has experienced hearing loss since service.  Indeed, the Veteran has never asserted that he has experienced continuous hearing problems since service; moreover, his report to the 2009 VA examiner that symptom onset was in 1985, and that he had a post-service history of recreational/occupational noise exposure, along with the passage of time between the Veteran's separation from service and the actual documentation of hearing loss in approximately 2000, are factors that tend to weigh against the claim but also support the examiner's negative nexus opinion. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It also follows, that while hearing loss is a chronic disease subject to special presumptive provisions, there is no evidence of manifestation within one year of active service. 

In summary, the preponderance of the evidence outlined above is against a grant of service connection for bilateral hearing loss on a direct incurrence basis (see 38 C.F.R. § 3.303(a)); on the basis of continuity of symptomatology (see 38 C.F.R. § 3.303(b) & Walker); through the chronic disease presumptions of C.F.R. §§ 3.307, 3.309; and/or on any other basis (see, e.g., 38 C.F.R. § 3.303(d)). 

The Board has given consideration to the lay evidence from the Veteran pertaining to his hearing loss symptoms and etiology.  The Veteran, however, is not capable of diagnosing hearing loss as such requires appropriate audiometric testing.  He also does not have the requisite medical expertise to find that this disability is due to service.  His opinion in this regard is thus not competent.  In light of the Veteran's assertions of noise exposure and VA conceding noise exposure, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.

For all of the foregoing reasons, the Board finds that the claim for service connection for hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


